Exhibit 10.6

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is dated as of [·] by and between the
undersigned stockholder (the “Holder”) and Playboy Group, Inc. (formerly known
as Mountain Crest Acquisition Corp), a Delaware corporation (the “Company”).

 

Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed to such terms in the Agreement and Plan of Merger by and among
the Company, MCAC Merger Sub Inc., a Delaware corporation, and Playboy
Enterprises, Inc., a Delaware corporation (“Playboy”) dated as of September 30,
2020 (the “Merger Agreement”).

 

 

BACKGROUND

 

WHEREAS, Pursuant to the Merger Agreement, the Holder is required to lock-up the
shares of common stock of the Company (“PGI Common Stock”) issuable to the
Holder as Closing Merger Consideration (the “Merger Shares”), during the Lock-up
Period.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

AGREEMENT

 

1.                   Lock-Up.

 

(a)                Subject to Section 1(b) below, during the Lock-up Period, the
Holder agrees that it, he or she will not offer, sell, contract to sell, pledge
or otherwise dispose of, directly or indirectly, any of the Lock-up Shares (as
defined below), enter into a transaction that would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Lock-up Shares,
whether any of these transactions are to be settled by delivery of any Lock-up
Shares, or otherwise, publicly disclose the intention to make any offer, sale,
pledge or disposition, or to enter into any transaction, swap, hedge or other
arrangement, or engage in any Short Sales (as defined below) with respect to any
securities of the Company.

 

(b)                Notwithstanding Section 1(a) above, if the volume weighted
average price of the shares of PGI Common Stock equals or exceeds $14.00 per
share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30
consecutive trading day period, fifty percent (50%) of the Shares shall be
released from the lock-up to the Holder.

 

(c)                In furtherance of the foregoing, during the Lock-up Period,
the Company will (i) place a stop order on all the Lock-up Shares, including
those which may be covered by a registration statement, and (ii) notify the
Company’s transfer agent in writing of the stop order and the restrictions on
the Lock-up Shares under this Agreement and direct the Company’s transfer agent
not to process any attempts by the Holder to resell or transfer any Lock-up
Shares, except in compliance with this Agreement.

 



 

 

 

(d)                For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

 

(e)                The term “Lock-up Period” means, subject to Section 1(b), the
earlier of (i) the date that is twelve (12) months after the Closing Date, and
(ii) if, subsequent to the Closing Date, such date on which the Company
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of Company’s stockholders having the right to exchange
their shares of PGI Common Stock for cash, securities or other property.

 

2.                   Beneficial Ownership. The Holder hereby represents and
warrants that it does not beneficially own, directly or through its nominees (as
determined in accordance with Section 13(d) of the Exchange Act, and the rules
and regulations promulgated thereunder), any shares of PGI Common Stock, or any
economic interest in or derivative of such shares, other than the Merger Shares.
For purposes of this Agreement, the Merger Shares beneficially owned by the
Holder, together with any other shares of PGI Common Stock, and including any
securities convertible into, or exchangeable for, or representing the rights to
receive PGI Common Stock, if any, acquired during the Lock-up Period are
collectively referred to as the “Lock-up Shares,” provided, however, that such
Lock-up Shares shall not include shares of PGI Common Stock acquired by such
Holder in open market transactions during the Lock-up Period.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer Lock-Up Shares in connection with (a) transfers or
distributions to the Holder’s direct or indirect affiliates (within the meaning
of Rule 405 under the Securities Act of 1933, as amended) or to the estates of
any of the foregoing; (b) transfers by bona fide gift to a member of the
Holder’s immediate family or to a trust, the beneficiary of which is the Holder
or a member of the Holder’s immediate family for estate planning purposes; (c)
by virtue of the laws of descent and distribution upon death of the Holder; (d)
pursuant to a qualified domestic relations order, (e) transfers to the Company’s
officers, directors or their affiliates, (f) pledges of Lock-up Shares as
security or collateral in connection with a borrowing or the incurrence of any
indebtedness by the Holder, provided, however, that such borrowing or incurrence
of indebtedness is secured by either a portfolio of assets or equity interests
issued by multiple issuers, (g) transfers pursuant to a bona fide third-party
tender offer, merger, stock sale, recapitalization, consolidation or other
transaction involving a Parent Change of Control (as defined in the Merger
Agreement); provided, however, that in the event that such tender offer, merger,
recapitalization, consolidation or other such transaction is not completed, the
Lock-Up Shares subject to this Agreement shall remain subject to this Agreement,
(h) the establishment of a trading plan pursuant to Rule 10b5-1 promulgated
under the Exchange Act; provided, however, that such plan does not provide for
the transfer of Lock-up Shares during the Lock-Up Period, (i) transfers to
satisfy tax withholding obligations in connection with the exercise of options
to purchase shares of PGI Common Stock or the vesting of stock-based awards; and
(j) transfers in payment on a “net exercise” or “cashless” basis of the exercise
or purchase price with respect to the exercise of options to purchase shares of
PGI Common Stock; provided, however, that, in the case of any transfer pursuant
to the foregoing (i) through (e) clauses, it shall be a condition to any such
transfer that (i) the transferee/donee agrees to be bound by the terms of this
Agreement (including, without limitation, the restrictions set forth in the
preceding sentence) to the same extent as if the transferee/donee were a party
hereto; and (ii) each party (donor, donee, transferor or transferee) shall not
be required by law (including without limitation the disclosure requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and the Exchange
Act) to make, and shall agree to not voluntarily make, any filing or public
announcement of the transfer or disposition prior to the expiration of the
Lock-Up Period.

 



 

 

 

3.                   Representations and Warranties. Each of the parties hereto,
by their respective execution and delivery of this Agreement, hereby represents
and warrants to the other that (a) such party has the full right, capacity and
authority to enter into, deliver and perform its respective obligations under
this Agreement, (b) this Agreement has been duly executed and delivered by such
party and is a binding and enforceable obligation of such party and, enforceable
against such party in accordance with the terms of this Agreement, and (c) the
execution, delivery and performance of such party’s obligations under this
Agreement will not conflict with or breach the terms of any other agreement,
contract, commitment or understanding to which such party is a party or to which
the assets or securities of such party are bound. The Holder has independently
evaluated the merits of its decision to enter into and deliver this Agreement,
and such Holder confirms that it has not relied on the advice of Company,
Company’s legal counsel, or any other person.

 

4.                   No Additional Fees/Payment. Other than the consideration
specifically referenced herein, the parties hereto agree that no fee, payment or
additional consideration in any form has been or will be paid to the Holder in
connection with this Agreement.

 

5.                   Notices. Any notices required or permitted to be sent
hereunder shall be sent in writing, addressed as specified below, and shall be
deemed given: (a) if by hand or recognized courier service, by 4:00PM on a
Business Day, addressee’s day and time, on the date of delivery, and otherwise
on the first Business Day after such delivery; (b) if by fax or email, on the
date that transmission is confirmed electronically, if by 4:00PM on a Business
Day, addressee’s day and time, and otherwise on the first Business Day after the
date of such confirmation; or (c) five days after mailing by certified or
registered mail, return receipt requested. Notices shall be addressed to the
respective parties as follows (excluding telephone numbers, which are for
convenience only), or to such other address as a party shall specify to the
others in accordance with these notice provisions:

 

(a)If to Company, to:

 

Playboy Group, Inc. (f/k/a Mountain Crest Acquisition Corp.)

10960 Wilshire Blvd., Suite 2200

Los Angeles, CA 90024

Attention: Chris Riley, General Counsel

Email: criley@playboy.com

 



 

 

 

with a copy to (which copy shall not constitute notice):

Jones Day
1755 Embarcadero Road
Palo Alto, California 94303
Attention: W. Stuart Ogg and Micheal Reagan
E-mail: sogg@jonesday.com; mreagan@jonesday.com

 

(b)If to the Holder, to the address set forth on the Holder’s signature page
hereto, with a copy, which shall not constitute notice, to:

 

[•]

[•]

[•]

Attention: [•]

Phone: [•]

Email: [•]

 

or to such other address(es) as any party may have furnished to the others in
writing in accordance herewith.

 

6.                   Enumeration and Headings. The enumeration and headings
contained in this Agreement are for convenience of reference only and shall not
control or affect the meaning or construction of any of the provisions of this
Agreement.

 

7.                   Counterparts. This Agreement may be executed in facsimile
and in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which shall together constitute one and
the same agreement.

 

8.                   Successors and Assigns. This Agreement and the terms,
covenants, provisions and conditions hereof shall be binding upon, and shall
inure to the benefit of, the respective heirs, successors and assigns of the
parties hereto. The Holder hereby acknowledges and agrees that this Agreement is
entered into for the benefit of and is enforceable by Company and its successors
and assigns.

 

9.                   Severability. If any provision of this Agreement is held to
be invalid or unenforceable for any reason, such provision will be conformed to
prevailing law rather than voided, if possible, in order to achieve the intent
of the parties and, in any event, the remaining provisions of this Agreement
shall remain in full force and effect and shall be binding upon the parties
hereto.

 

10.               Amendment. This Agreement may be amended or modified by
written agreement executed by each of the parties hereto.

 



 

 

 

11.               Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

12.               No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

13.               Dispute Resolution. Section 11.8 of the Merger Agreement is
incorporated by reference herein to apply with full force to any disputes
arising under this Agreement.

 

14.               Governing Law. Section 11.6 of the Merger Agreement is
incorporated by reference herein to apply with full force to any disputes
arising under this Agreement.

 

15.               Controlling Agreement. To the extent the terms of this
Agreement (as amended, supplemented, restated or otherwise modified from time to
time) directly conflicts with a provisions in the Merger Agreement, the terms of
this Agreement shall control.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lock-up Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

  PLAYBOY GROUP, INC.       By:      Name: [•]
Title: [•]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lock-up Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

  HOLDER       By:      Name:
        Address:       [•]



 

 





 

 

 

 

 

 

 